COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                           NOS. 02-11-00276-CR
                                02-11-00277-CR
                                02-11-00278-CR
                                02-11-00279-CR


LAUREN WHITNEY MOORE                                             APPELLANT

                                      V.

THE STATE OF TEXAS                                                     STATE


                                  ------------

          FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY

                                  ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                   ----------

      We have considered AAppellant’s Motion To Dismiss Appeals.@         The

motion complies with rule 42.2(a) of the rules of appellate procedure. Tex. R.

App. P. 42.2(a).   No decision of this court having been delivered before we




      1
      See Tex. R. App. P. 47.4.
received this motion, we grant the motion and dismiss the appeal. See Tex. R.

App. P. 42.2(a), 43.2(f).



                                               PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 18, 2011




                                  2